Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1, 8 and 15, as follow:
Claim 1:
“…determining, for at least one page of a storage memory of a storage unit, that the at least one page is erased, wherein the storage unit is one of a plurality of storage units configured to store user data in memory of the storage units in accordance with direction from the plurality of storage nodes of the storage system and wherein erasure state of the at least one each page is communicated from the storage unit to a storage node: and
bypassing error correction of the at least one page, responsive to determining that the at least one page is erased”.

	Claim 8: 
	“…a plurality of storage units, each of the plurality of storage units having storage memory, each of the plurality of storage units configured to store user data as directed by a plurality of storage nodes of the storage cluster; and
	each of the plurality of storage units configured to identify if there is an erased page in the storage memory, and 
wherein an erasure state of the at least one page is communicated from the storage unit to a storage node, and to bypass error correction of the erased page responsive to the erased page being identified”.
Claim 15:
“…a plurality of storage nodes, coupled together as a storage cluster, each of the plurality of storage nodes configured to direct storage of user data in a plurality of storage units, each of the plurality of storage units having a plurality of pages of storage memory;
each of the plurality of storage units having, as an output to one or more of the plurality of storage nodes, an indicator of erase state of at least one of the plurality of pages of storage memory is communicated from a storage unit to a storage node: and
each of the plurality of storage units configured to identify if there is an erased page in the storage memory based on the indicator, and to bypass error correction of the erased page responsive to the erased page being identified”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111